Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151524                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  SBC HEALTH MIDWEST, INC.,                                                                                          Justices
           Petitioner-Appellee,
  v                                                                SC: 151524
                                                                   COA: 319428
                                                                   Tax Tribunal: 00-416230
  CITY OF KENTWOOD,
            Respondent-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 19, 2015
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the tax exemptions set forth under MCL 211.9(1)(a) are available to a
  for-profit educational institution.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2015
           s1216
                                                                              Clerk